The opinion of the Court was delivered by
Knox, J.
This was an action of trespass on the case by Sarah M. Robb against William McCormick, for breach of marriage promise. The plaintiff recovered $1500 damages.
The first bill of exceptions was to the admission of testimony that the plaintiff had invited the witness to her wedding with the defendant, which was to take place at the plaintiff’s house, on the 22d day of September, 1853. This evidence was offered to prove mutuality of promise and readiness on the part of the plaintiff to comply with the contract. It was objected to, on the ground that there was no proof of a promise on behalf of the defendant antecedent to the date of the alleged invitation. This objection was not well taken. There was evidence of the defendant’s admission that he had promised to marry the plaintiff, and although the time of the contract was not mentioned, the jury might well infer that *47it was previous to tbe 22d of September, 1853. Tbe objection to tbe reception of the evidence was special; but had it been general it would not have availed tbe defendant, as tbe evidence was competent for tbe purpose for which it was offered.
Tbe declarations of the son as to tbe reasons why his mother broke up housekeeping, were clearly incompetent. They were offered, as it is said, in the bill of exceptions, “ for the purpose of showing by members of the family the general design of the family in breaking up housekeeping.” The general design of the family had nothing to do with the question, and if it had, such general design could not be shown by hearsay.
It is unnecessary to examine the errors assigned upon the charge in detail. It was for the jury to determine “ whether the plaintiff was willing and ready, and offered to marry the defendant, or not;” and so the Court told them. After the defendant declared the contract at an end, the plaintiff was not required to make a formal offer to perform on her part before bringing suit.
We see no reason for interfering with this judgment.
Judgment affirmed.